DETAILED ACTIONElection/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-26, drawn to a method of making a food fat composition of the margarine type.
Group II, claim(s) 27-32, drawn to a food fat composition of the margarine type.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the method for making a food fat composition similar to margarine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB 1 575 816 in view United States Patent No. 2,832,573 (REES).  
GB 1 575 816 teaches discloses a margarine type product comprising vegetable oil at least 5% of the composition and powdered vegetable  fibers at least 10% of the composition (pg. 3, lines 70 -85).  The amounts can vary based on the desired oleaginous character of the composition.  Thus, it would have been obvious to vary the amount of vegetable oil and fiber.  The aqueous phase/water component will be at least 40% of the composition (pg. 4, lines 10-15).  Given GB 1 575 816 teaches that the product ranges vary based on the desired oleaginous properties. It also would have been obvious that the aqueous phase content would vary.    The product is pasteurized (pg. 3, lines 95-100), homogenized at 172 to 241 bar (first stage) (i.e., greater than at least 50 bars as claimed) and 34 bar (second stage) and re-pasteurized (Example IX).  It would have been obvious to apply the claimed pressure, as GB 1575 816 
GB 1 575 816 does not teach the claimed subjecting the emulsion to a forced passage through a gap obtained between a lower annular chamber (9) and an upper annular chamber (10) of a homogenizing valve (1), said homogenizing valve (1) comprising an annular passage head (11) and an annular impact head (12) interposed between said lower annular chamber (9) and said upper annular chamber (10), said gap being defined between the annular passage head (11) and the annular impact head (12).  
However, United States Patent No. 2, 832, 573 teaches subjecting the emulsion to a forced passage through a gap obtained between a lower annular chamber (see Fig 2, 25)  and an upper annular chamber (Fig. 2, 42) of a homogenizing valve (Fig. 2, 47), said homogenizing valve comprising an annular passage head (Fig.2, 46) and an annular impact head (Fig. 2, 45)  interposed between said lower annular chamber  (Fig. 2, 42) and said upper annular chamber (Fig. 2, 47), said gap being defined between the annular passage head and the annular impact head (Fig. 2, 45) (See also col. 3, lines 70-75). This allows for homogenization under accurate and uniformly controlled conditions (col. 1, lines 1-10).   
Thus, it would have been obvious to one skilled in the art to use the homogenizer valve of REES in GB 1 575 816, as the valve homogenizes under accurate and uniformly controlled conditions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799